Broyles, C. J.
The defendant was tried in the criminal court of Fulton County, before the judge and without the intervention of a jury, for operating a lottery, known as the number game, for the hazarding of money, in Fulton County, Georgia. After the introduction of evidence, the judge adjudged the defendant guilty; and she obtained a writ of certiorari which, on the hearing thereof, *359was overruled by a judge of the superior court of said county. It is alleged in the bill of exceptions that the conviction of the accused “was based upon evidence illegally obtained by force from the person of plaintiff in error and the State’s own evidence showed that all of the evidence which was introduced against plaintiff in error was obtained by illegal arrest and forcibly taken from her person.” It appears however from the petition for certiorari that the evidence was admitted without any objection from the accused, and the admission of the evidence is not even assigned as error in said petition. Moreover, “articles taken from the person or premises of the accused, tending to- establish his guilt of the offense of which he is charged, are admissible in evidence against him, notwithstanding the articles were discovered by an unlawful search and seizure.” Calhoun v. State, 144 Ga. 679 (2) (87 S. E. 893). The evidence showing the defendant’s possession of the currently dated lottery tickets in Eulton County, and her endeavor to conceal them froni the officers, together with the detailed manner of the operation of the lottery in said county, as shown by the record, was sufficient (there being no evidence to the contrary) to authorize the judge to find that the accused was participating in the operation of the lottery in Fulton County. See Cutcliff v. State, 51 Ga. App. 40 (179 S. E. 568); Thweatt v. State, 48 Ga. App. 389 (172 S. E. 810); Guthas v. State, 54 Ga. App. 217 (2) (187 S. E. 847). The overruling of the certiorari was not error.

Judgment affirmed.


MacIntyre and Guerry, JJ., concur.